Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20, filed 6/16/2022, have been fully considered but they are not persuasive. The arguments pertain to the newly filed limitations which the newly cited art of Whitnah are relied upon to teach. 

Regarding independent claims 1 and 11, Applicant argues on pages 7-8 that Whitnah fails to teach “identifying, in the data source, a first relationship between the term and a plurality of data items stored in the data source,” as recited in claim 1 as amended. 
The Examiner respectfully disagrees and submits that Whitnah teaches the social graphs 200, Fig. 2 that identify relationships between multiple nodes 202-204 and edges 206 of the data store 164, Whitnah [0034]-[0035], that is not different than the relationship system 130, Fig. 5A of the instant invention. The Examiner interprets that Whitnah teaches the data store 164 stored the social graphs 200 that stores the relationships between user nodes 202, concept nodes 204 and edges 206 corresponding to the relationships between the query term and data items as claimed. For example, according to the social graph 200, Fig. 2, [0027], the data store 164 stores the relationships between the query term “friend” (edge 206) and any other user (nodes 202). Furthermore, paragraph [0059] describes the relationship between the query term (node 204 “school Stanford”) and data items (edges 206 “worked at” and “attended”). 
Further, Applicant specifically argues that Whitnah “the query terms are modified without respect to the data in the data store. That is, the system modifies a query term without knowing whether the resulting query modification represents data in the data store.”. 
The Examiner respectfully disagrees. Whitnah teaches the query terms and modified terms are referenced to nodes 202-204 and edges 206 in social graph 200 that stored in the data store 164, see paragraphs [0103]-[0107].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitnah et al. (US Pub. 2016/0203237 A1, hereinafter “Whitnah”).
Claim 1: Whitnah discloses A system (“Whitnah”, Fig. 10, [0113], computer system 1000), comprising: 
a processor (“Whitnah”, Fig. 10, [0113], processor 1002); and 
a memory communicatively coupled to the processor and storing instructions that, when executed by the processor (“Whitnah”, Fig. 10, [0113], memory 1004), perform operations, comprising: 
detecting a query input in a user interface provided on a display of a computing device; processing the query input to identify a term (“Whitnah”, Figs. 2 and 3, [0027], [0051], [0055], [0056], [0059], e.g., detect a text query containing “went to Stanford” where an identified a term concept node 204 is the school “Stanford”); 
determining whether a number of first content items to be returned in response to executing a query on a data source using the term is below a threshold; when it is determined the number of first content items to be returned is below the threshold (“Whitnah”, Fig. 2, [0059], [0107], determine the search results are below a threshold number corresponding to the first structured query): 
identifying, in the data source, a first relationship between the term and a plurality of data items stored in the data source (“Whitnah”, Fig. 2, [0039], [0051], 0055], [0056], [0059], [0107], identify in the data store 164, the social graph 200 describes relationship between nodes and edges (read: the term and data store)); 
based on identifying the first relationship in the data source, analyzing the plurality of data items to determine a second relationship in the data source between respective ones of the plurality of data items and a plurality of second content items (“Whitnah”, Fig. 2, [0104]-[0107], analyze nodes 202-204/edges 206 to determine second structured query); and 
providing, on the display of the computing device, a response to the query input, the response to the query input including at least a subset of the plurality of second content items (“Whitnah”, Fig. 2, [0104]-[0107], generate more search results in response to second structured query, these second structured queries may be variant of the first structured query).Claim 2: Whitnah discloses the system of claim 1, further comprising instructions for analyzing the plurality of second content items to determine a relevance score for each of the plurality of second content items (“Whitnah”, Fig. 2, [0078], [0105]).Claim 3: Whitnah discloses the system of claim 1, wherein the subset of the plurality of second content items is ordered based, at least in part, on a particular property (“Whitnah”, Fig. 2, [0034]-[0036], multiple nodes 202 and 204).Claim 4: Whitnah discloses the system of claim 3, wherein the particular property is associated with a time period (“Whitnah”, Fig. 2, [0107], e.g., filtering search results using different timeframe).Claim 5: Whitnah discloses the system of claim 1, wherein the particular property is associated with a number of times a particular content item in the plurality of second content items is accessed (“Whitnah”, Fig. 2, [0039], [0040]).Claim 6: Whitnah discloses the system of claim 1, wherein at least one of the plurality of data items is a content item (“Whitnah”, Fig. 2, [0034], [0035], e.g., nodes 202, 204).Claim 7: Whitnah discloses the system of claim 1, wherein at least one of the plurality of data items is an entity (“Whitnah”, Fig. 2, [0034], [0035]).Claim 8: Whitnah discloses the system of claim 1, wherein the term is a name of an individual within a group (“Whitnah”, Fig. 2, [0035], e.g., node 202).Claim 9: Whitnah discloses the system of claim 8, wherein the first relationship is based, at least in part, on an identified hierarchical structure of the group (“Whitnah”, Fig. 2, [0034], [0035]).Claim 10: Whitnah discloses the system of claim 1, further comprising instructions for providing, on the user interface, an option that enables the identification of the first relationship when it is determined the number of first content items to be returned is below the threshold (“Whitnah”, Fig. 2, [0107]).
Claim 11: claim 11 is directed a method for implementing the method steps of claim 1. Therefore, claim 11 is rejected under similar rationale.
Claim 12: Whitnah discloses the method of claim 11, further comprising identifying a third data item in the data source based, at least in part, on a third relationship between a second data item and the third data item (“Whitnah”, Fig. 2, [0035]-[0036]).Claim 13: Whitnah discloses the method of claim 12, further comprising analyzing the second data item and the third data item to determine a relevance score of the second data item and the third data item with respect to the term (“Whitnah”, Fig. 2, [0078], [0105]).Claim 14: Whitnah discloses the method of claim 13, further comprising providing, on the display of the computing device, the third data item in addition to the second data item (“Whitnah”, Fig. 3, [0051], display search results; Fig. 7A, [0092]).Claim 15: Whitnah discloses the method of claim 14, further comprising arranging the second data item and the third data item based, at least in part, on the relevance score of the second data item and the third data item (“Whitnah”, Fig. 2, [0078], [0105]).Claim 16: Whitnah discloses the method of claim 14, further comprising arranging the second data item and the third data item based, at least in part, on a first property associated with the second data item and a second property associated with the third data item (“Whitnah”, Fig. 2, [0035]-[0036]).Claim 17: Whitnah discloses the method of claim 11, wherein the first data item is a content item (“Whitnah”, Fig. 2, [0035]-[0036]).Claim 18: Whitnah discloses the method of claim 11, wherein the first relationship corresponds to at least one of: receiving the first data item; editing a content item associated with the first data item; collaborating on a content item associated with the first data item; or providing comments about a content item associated with the first data item (“Whitnah”, Fig. 2, [0042], [0094], [0095]).
Claim 19: claim 19 is directed a method for implementing the method steps of claim 1. Therefore, claim 19 is rejected under similar rationale.
Claim 20: Whitnah discloses the method of claim 19, further comprising identifying a third data item in the data source based, at least in part, on a third relationship between a second data item and the third data item (“Whitnah”, Fig. 2, [0035]-[0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0108271 (DaBoll-Lavoie) —Document retrieval by expanded search query base on relationships between terms.
US 2013/0268532 (Doshi) — discloses the invention allow retrieval search results including related concepts.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143